          Case 3:20-cv-01825-RDM Document 7 Filed 02/26/21 Page 1 of 2




                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN THOMAS BENJAMIN,
                                                           : CIVIL ACTION NO. 3:20-CV-1825
                  Plaintiff,                               : (JUDGE MARIANI)
                                                           : (Magistrate Judge Arbuckle)
                  v.

SCRANTON UC SERVICE CENTER, et al.,

                  Defendants.


                                                  ORDER

        AND NOW, THIS 1,,{t          0     DAY OF FEBRUARY 2021, upon review of Magistrate

Judge William I. Arbuckle's Report and Recommendation (''R&R) (Doc. 5) for clear error or

manifest injustice, 1 IT IS HEREBY ORDERED THAT:

    1. The R&R (Doc. 5) is ADOPTED for the reasons set forth therein;

    2. Based on 28 U.S.C. § 1915(e)(2) initial screening, Plaintiffs Complaint is

        DISMISSED without leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);




        1 Plaintifffiled a document responding to the R&R on February 22, 2021 . (Doc. 6.) The document
is postmarked February 16, 2021 . (Doc. 6 at 2.) Therefore, the Court does not consider the document to be
timely filed pursuant to 28 U.S.C. § 636(b)(1 )(B). Moreover, Plaintiff provides no specific objection to the
R&R but states generally that the Magistrate Judge was "misleading" his "original case" and used "words and
different codes" from those used in Plaintiffs complaint. (Doc. 6 at 1.) Based on the filing date and content,
the Court does not construe this document to be timely filed objections. As such, the Court reviews the R&R
under the clear error standard rather than the de nova standard warranted when timely and specific objections
are filed. See Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984).
    Case 3:20-cv-01825-RDM Document 7 Filed 02/26/21 Page 2 of 2




3. The Clerk of Court is directed to CLOSE THIS CASE.




                                          Robert Dlviariani
                                          United States District Judge
